UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09463 Nuveen Ohio Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:5/31/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Ohio Dividend Advantage Municipal Fund (NXI) May 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.6% (3.9% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: $ 1,500 5.125%, 6/01/24 6/17 at 100.00 B $ 1,205,010 5.875%, 6/01/47 6/17 at 100.00 BB 45 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 8/12 at 100.00 BBB+ Series 2002, 5.375%, 5/15/33 Total Consumer Staples Education and Civic Organizations – 9.4% (6.6% of Total Investments) Miami University of Ohio, General Receipts Bonds, Series 2011, 5.000%, 9/01/36 9/21 at 100.00 AA Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 7/16 at 100.00 A+ 2006, 5.000%, 7/01/41 Ohio Higher Education Facilities Commission, Revenue Bonds, Ohio Northern University, Series 8/12 at 100.00 Baa2 2002, 5.000%, 5/01/22 Ohio Higher Education Facilities Commission, Revenue Bonds, Wittenberg University, Series 12/15 at 100.00 Ba1 2005, 5.000%, 12/01/24 Ohio State Higher Educational Facility Commission, Higher Education Facility Revenue Bonds, 11/18 at 100.00 A– Xavier University 2008C, 5.750%, 5/01/28 Ohio State, Higher Educational Facility Revenue Bonds, Otterbein College Project, Series 12/18 at 100.00 A3 2008A, 5.500%, 12/01/28 Total Education and Civic Organizations Health Care – 25.5% (18.0% of Total Investments) 65 Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Facilities Revenue 11/14 at 100.00 Baa1 Bonds, Summa Health System, Series 2004A, 5.500%, 11/15/34 – RAAI Insured Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Healthcare Partners, Series 6/20 at 100.00 AA– 2010A, 5.250%, 6/01/38 Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children’s Medical Center 5/16 at 100.00 N/R Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, 11/19 at 100.00 Aa2 Improvement Series 2009, 5.250%, 11/01/40 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Series 11/18 at 100.00 Aa2 2005, 5.000%, 11/01/40 Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Tender Option Bond 11/21 at 100.00 AA Trust 11-21B, 9.234%, 11/15/41 (IF) (4) Hamilton County, Ohio, Revenue Bonds, Children’s Hospital Medical Center, Series 2004J, 5/14 at 100.00 BBB 5.125%, 5/15/28 – FGIC Insured Hancock County, Ohio, Hospital Revenue Bonds, Blanchard Valley Regional Health Center, Series 6/21 at 100.00 A 2011A, 6.250%, 12/01/34 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA– 2011A, 6.000%, 11/15/41 Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center 5/16 at 100.00 A2 Inc., Series 2006, 5.250%, 5/15/21 Middleburg Heights, Ohio, Hospital Facilities Revenue Bonds, Southwest General Health Center 8/21 at 100.00 A2 Project, Refunding Series 2011, 5.250%, 8/01/41 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5/14 at 100.00 AA 5.000%, 5/01/30 Montgomery County, Ohio, Revenue Bonds, Miami Valley Hospital, Series 2009A, 6.250%, 11/15/39 11/14 at 100.00 Aa3 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A: 5.000%, 1/01/25 1/18 at 100.00 Aa2 90 5.250%, 1/01/33 1/18 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health System Project, Series 2010: 5.750%, 11/15/40 – AGM Insured 5/20 at 100.00 AA– 80 5.250%, 11/15/40 – AGM Insured 5/20 at 100.00 AA– Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University 1/15 at 100.00 A Hospitals Health System, Series 2009, 6.750%, 1/15/39 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/19 at 100.00 Aa2 Obligated Group, Series 2009A, 5.500%, 1/01/39 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551: 19.746%, 1/01/17 (IF) No Opt. Call Aa2 20.072%, 1/01/33 (IF) 1/19 at 100.00 Aa2 65 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System No Opt. Call Aa2 Obligated Group, Tender Option Bond Trust 3591, 20.231%, 1/01/17 (IF) Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 11/16 at 100.00 A– 5.250%, 11/15/36 Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 12/18 at 100.00 A 5.750%, 12/01/35 Total Health Care Housing/Multifamily – 4.0% (2.8% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Lease Revenue Bonds, Euclid Avenue Housing 8/15 at 100.00 N/R Corporation – Fenn Tower Project, Series 2005, 5.000%, 8/01/23 – AMBAC Insured Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court 10/18 at 101.00 Aa1 Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna 6/16 at 102.00 Aaa Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments 9/17 at 102.00 Aaa Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 0.3% (0.2% of Total Investments) Ohio Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006H, 5.000%, 9/15 at 100.00 Aaa 9/01/31 (Alternative Minimum Tax) Industrials – 6.5% (4.6% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Common Bond Fund Revenue Bonds, Cleveland 5/14 at 100.00 BBB– Christian Home Project, Series 2002C, 5.950%, 5/15/22 Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Bond Fund Program – 11/15 at 100.00 BBB– Columbia National Group Project, Series 2005D, 5.000%, 5/15/20 (Alternative Minimum Tax) Ohio State Water Development Authority, Solid Waste Revenue Bonds, Allied Waste Industries, 7/12 at 100.00 BBB Inc., Series 2007A, 5.150%, 7/15/15 (Alternative Minimum Tax) Toledo-Lucas County Port Authority, Ohio, Revenue Refunding Bonds, CSX Transportation Inc., No Opt. Call Baa3 Series 1992, 6.450%, 12/15/21 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., 7/17 at 102.00 N/R Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (5) Total Industrials Long-Term Care – 1.1% (0.8% of Total Investments) Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB Services, Improvement Series 2010A, 5.625%, 7/01/26 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.625%, 4/01/40 Total Long-Term Care Tax Obligation/General – 33.1% (23.3% of Total Investments) Barberton City School District, Summit County, Ohio, General Obligation Bonds, School 6/18 at 100.00 AA Improvement Series 2008, 5.250%, 12/01/31 Centerville City School District, Montgomery County, Ohio, General Obligation Bonds, Series 6/15 at 100.00 Aa1 2005, 5.000%, 12/01/30 – AGM Insured Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012: 5.000%, 12/01/26 (WI/DD, Settling 6/01/12) – AMBAC Insured 6/22 at 100.00 AAA 5.000%, 12/01/28 (WI/DD, Settling 6/01/12) – AGM Insured 6/22 at 100.00 AAA 5.000%, 12/01/29 (WI/DD, Settling 6/01/12) – AGM Insured 6/22 at 100.00 AAA Cincinnati, Ohio, Various Purpose General Obligation Bonds, Series 2012A: 5.000%, 12/01/31 (WI/DD, Settling 6/07/12) 12/20 at 100.00 AA+ 5.000%, 12/01/32 (WI/DD, Settling 6/07/12) 12/20 at 100.00 AA+ Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006: 0.000%, 12/01/27 – AGM Insured No Opt. Call AA 0.000%, 12/01/28 – AGM Insured No Opt. Call AA Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/21 12/14 at 100.00 AA+ Franklin County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/27 12/17 at 100.00 AAA Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 12/15 at 100.00 AA Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 – 6/17 at 100.00 AA– AGM Insured Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities 6/17 at 100.00 Aa3 Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2011, No Opt. Call Aa1 0.000%, 12/01/21 Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007, 12/17 at 100.00 Aa2 5.000%, 12/01/30 – FGIC Insured Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 Aa2 Marysville Exempted School District, Union County, Ohio, General Obligation Bonds, Series 12/15 at 100.00 AA– 2006, 5.000%, 12/01/25 – AGM Insured Mason City School District, Counties of Warren and Butler, Ohio, General Obligation Bonds, 6/17 at 100.00 Aaa Series 2007, 5.000%, 12/01/31 Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding No Opt. Call Aa3 Series 2007, 5.250%, 12/01/31 – AGM Insured 50 Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 12/18 at 100.00 Aa3 5.250%, 12/01/36 Northmor Local School District, Morrow County, Ohio, General Obligation School Facilities 11/18 at 100.00 Aa2 Construction and Improvement Bonds, Series 2008, 5.000%, 11/01/36 50 Sylvania City School District, Lucas County, Ohio, General Obligation Bonds, School 6/17 at 100.00 Aa2 Improvement Series 1995, 5.250%, 12/01/36 – AGC Insured Troy City School District, Miami County, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/14 at 100.00 Aa2 12/01/28 – AGM Insured 50 Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, 6/19 at 100.00 AA School Improvment Series 2009, 5.125%, 12/01/37 Total Tax Obligation/General Tax Obligation/Limited – 26.3% (18.5% of Total Investments) Cincinnati City School District, Ohio, Certificates of Participation, Series 2006, 5.000%, 12/16 at 100.00 Aa2 12/15/32 – AGM Insured Cuyhoga County, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, Medical Mart– 12/20 at 100.00 AA Convention Center Project, Series 2010F, 5.000%, 12/01/27 50 Delaware County District Library, Delaware, Franklin, Marion, Morrow and Union Counties, Ohio, 12/19 at 100.00 Aa2 Library Fund Library Facilities Special Obligation Notes, Series 2009, 5.000%, 12/01/34 Franklin County Convention Facilities Authority, Ohio, Excise Tax and Lease Revenue 12/15 at 100.00 Aaa Anticipation Bonds, Series 2005, 5.000%, 12/01/27 – AMBAC Insured Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/42 (WI/DD, 1/22 at 100.00 A Settling 6/06/12) Hamilton County Convention Facilities Authority, Ohio, First Lien Revenue Bonds, Series 2004, 6/14 at 100.00 A+ 5.000%, 12/01/21 – FGIC Insured Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 5.000%, 12/01/32 – 12/16 at 100.00 A+ AMBAC Insured Hamilton County, Ohio, Sales Tax Bonds, Subordinate Series 2000B, 0.000%, 12/01/28 – No Opt. Call AA– AGM Insured Hamilton County, Ohio, Sales Tax Revenue Bonds, Refunding Series 2011A, 5.000%, 12/01/31 12/21 at 100.00 A+ New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 10/22 at 100.00 A1 2012C, 5.000%, 10/01/24 Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, 4/15 at 100.00 AA Series 2005A, 5.000%, 4/01/25 – AGM Insured Ohio State Building Authority, State Facilities Bonds, Adult Correctional Building Fund 4/15 at 100.00 AA Project, Series 2005A, 5.000%, 4/01/23 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series No Opt. Call A+ 2009A, 0.000%, 8/01/34 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series No Opt. Call A+ 2010A, 0.000%, 8/01/35 Riversouth Authority, Ohio, Riversouth Area Redevelopment Bonds, Refunding Series 2012A, 12/22 at 100.00 AA+ 5.000%, 12/01/24 Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 1999A, 10/12 at 100.00 BBB+ 6.375%, 10/01/19 Total Tax Obligation/Limited Transportation – 0.7% (0.5% of Total Investments) Dayton, Ohio, Airport Revenue Bonds, James M. Cox International Airport, Series 2003C, 5.250%, 12/13 at 100.00 A– 12/01/23 – RAAI Insured (Alternative Minimum Tax) U.S. Guaranteed – 16.5% (11.6% of Total Investments) (6) Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2004, 12/14 at 100.00 AA+ (6) 5.500%, 12/01/15 (Pre-refunded 12/01/14) – AGM Insured Cuyahoga County, Ohio, Revenue Refunding Bonds, Cleveland Clinic Health System, Series 2003A: 6.000%, 1/01/32 (Pre-refunded 7/01/13) 7/13 at 100.00 Aa2 (6) 6.000%, 1/01/32 (Pre-refunded 7/01/13) 7/13 at 100.00 Aa2 (6) Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 12/14 at 100.00 Aa2 (6) 5.250%, 12/01/16 (Pre-refunded 12/01/14) – AGM Insured Lorain County, Ohio, Hospital Revenue Refunding and Improvement Bonds, Catholic Healthcare 10/12 at 100.00 AA– (6) Partners, Refunding Series 2002, 5.375%, 10/01/30 (Pre-refunded 10/01/12) Middletown City School District, Butler County, Ohio, General Obligation Bonds, Series 2004, 12/13 at 100.00 N/R (6) 5.000%, 12/01/25 (Pre-refunded 12/01/13) – FGIC Insured Ohio University at Athens, Subordinate Lien General Receipts Bonds, Series 2004, 5.000%, 6/14 at 100.00 Aa3 (6) 12/01/20 (Pre-refunded 6/01/14) – NPFG Insured Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, 6/18 at 100.00 AAA Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured Ohio Water Development Authority, Revenue Bonds, Water Development Community Assistance 12/13 at 100.00 Aa1 (6) Program, Series 2003, 5.000%, 12/01/23 (Pre-refunded 12/01/13) – NPFG Insured Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation 6/14 at 100.00 AA+ (6) Bonds, Series 2004A, 5.250%, 12/01/23 (Pre-refunded 6/01/14) – FGIC Insured Total U.S. Guaranteed Utilities – 7.8% (5.5% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A: 50 5.000%, 2/15/38 – AGC Insured 2/18 at 100.00 AA– 5.250%, 2/15/43 2/18 at 100.00 A1 Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B, 0.000%, 11/15/32 – No Opt. Call A2 NPFG Insured Ohio Air Quality Development Authority, Revenue Refunding Bonds, Ohio Power Company Project, 11/12 at 100.00 Baa1 Series 1999C, 5.150%, 5/01/26 – AMBAC Insured Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville 2/14 at 100.00 A1 Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/21 – AMBAC Insured Total Utilities Water and Sewer – 5.3% (3.7% of Total Investments) City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – 12/17 at 100.00 A1 AMBAC Insured Ironton, Ohio, Sewer System Improvement Revenue Bonds, Series 2011, 5.250%, 12/01/40 – 12/20 at 100.00 Aa3 AGM Insured Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2006, 5.250%, 12/01/24 – 12/16 at 100.00 A– SYNCORA GTY Insured Ohio Water Development Authority, Revenue Bonds, Water Development Community Assistance 12/13 at 100.00 Aa1 Program, Series 2003, 5.000%, 12/01/23 – NPFG Insured Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa2 6.000%, 7/01/44 Total Water and Sewer $ 101,505 Total Investments (cost $88,519,235) – 142.1% MuniFund Term Preferred Shares, at Liquidation Value – (46.0)% (7) Other Assets Less Liabilities – 3.9% Net Assets Applicable to Common Shares – 100% $ 67,551,058 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of May 31, 2012: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
